DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment filed on 2/10/22.  Claims 1, 3-5, and 9-22 are currently pending, of which claims 11-18 are withdrawn as being directed to a non-elected invention and newly added claims 21-22 are withdrawn as being dependent on a non-elected invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over EDGE et al. (US 2019/0037529 hereinafter “Edge” which claims benefit to Provisional application No. 62/538,952 which discloses all relied upon citations) in view of Stirling-Gallacher et al. (US 2018/0324738 hereinafter “Stirling”).
Regarding claim 1, Edge teaches a mobile terminal (UE) [Figure 12, item 1200] for a wireless communication system (communication system) [Figure 1, item 100], the mobile terminal comprising:
at least one processor [Figure 12, item 1211], wherein the at least one processor is configured to execute a computer program stored in a memory [Figure 12, item 1240] so as to perform a method comprising:
receiving a reference signal (Positioning Reference Signals (PRS)) from a reference point (gNB) of the wireless communication system (UE receives PRSs transmitted by gNB(s)) [paragraph 71], receiving positioning assistance information (assistance data) related to the reference point (UE receives assistance data including configuration parameters and signal characteristics for PRS signals and or directional PRS signals broadcast by gNB) [paragraphs 68-69], and
determining a position of the mobile terminal based on the positioning assistance information and the reference signal (UE may determine a location based on assistance data and PRS) [paragraph 74],
wherein the positioning assistance information comprises antenna configuration information of the reference point (configuration parameters and signal characteristics that are associated with different directional PRS signals that can be beamformed by the antenna arrays of gNBs) [paragraph 69] and geometry-related information (location coordinates) [paragraph 44] of the reference point (assistance data provided to the UE may include configuration parameters and signal characteristics that are associated with different directional PRS signals and location coordinates of for the gNB/directional PRS),
wherein the antenna configuration information includes a beam configuration (configuration parameters and signal characteristics that are associated with different directional PRS signals is a “beam configuration” for the PRS(s)) [paragraph 69].
Edge does not explicitly teach wherein the beam configuration includes a beam identifier-to-angle of departure mapping.  In an analogous prior art reference, Stirling teaches a mobile terminal (receiving device) receives a beam configuration (BF-PRS configuration) including a beam identifier-to-angle of departure mapping (beam identifier(s) and associated angle of departure(s)) (receving device receives BF-PRS configuration which includes beam identifiers and angular information that comprises AoDs) [paragraphs 73, 57].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Edge to allow the beam configuration to include a beam identifier-to-angle of departure mapping, as taught by Stirling, in order to effectively perform positioning measurements.
Regarding claim 3, Edge teaches the mobile terminal according to claim 1, wherein the antenna configuration information further includes an antenna orientation (direction/range of horizontal angles/range of vertical angles of directional PRS) [paragraph 71] and/or calibration and/or installation errors of the reference point.
Regarding claim 4, Edge teaches the mobile terminal according to claim 1, wherein the geometry-related information includes a height and/or global coordinates (UE is provided with locations of base station antennas for cells) of the reference point [paragraphs 54, 56].
Regarding claim 5, Edge teaches the mobile terminal according to claim 1, wherein the positioning assistance information further comprises scheduling-related information including transmission sub- frames (duration of positioning occasions) and/or update periodicity (periodicity of positioning occasions) and/or resource mappings [paragraph 69].
Regarding claim 19, Edge teaches the mobile terminal according to claim 1, wherein the positioning assistance information is received from the wireless communication system (gNB) or from a location server [paragraph 68].

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over over EDGE et al. (US 2019/0037529 hereinafter “Edge” which claims benefit to Provisional application No. 62/538,952 which discloses all relied upon citations) in view of Stirling-Gallacher et al. (US 2018/0324738 hereinafter “Stirling”), as applied to claim 1 above, and further in view Salmon (US 2010/0159943).
Regarding claim 9, the combination of Edge and Stirling does not explicitly teach determining a coarse position of the mobile terminal without the positioning assistance information and the reference signal, determining a region of interest (ROI) based on the coarse position, and reporting an information about the ROI to the wireless communication system.  In an analogous prior art reference, Salmon teaches determining a coarse position of the mobile terminal without the positioning assistance information and the reference signal (mobile user agent may determine its location at any level of granularity such as within a system or network) [paragraphs 20-21], determining a region of interest (ROI) based on the coarse position (mobile user agent may determine its location at any level of granularity such as within a cell of the system or network) [paragraphs 20-21], and reporting an information about the course position and the ROI to the wireless communication system (current location information at any level granularity such as system and/or cell ID of the cell currently servicing the mobile phone may be provided to the service provider) [paragraphs 20-21].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Edge and Stirling to allow determining a coarse position of the mobile terminal without the positioning assistance information and the reference signal, determining a region of interest (ROI) based on the coarse position, and reporting an information about the course position and the ROI to the wireless communication system, as taught by Salmon, in order to broadcast or multicast positioning assistance information to a group of mobile terminals in a particular geographic area.
Regarding claim 10, Salmon teaches the mobile terminal according to claim 9, wherein the ROI is based on a distance to at least one further mobile terminal (proximity of one or more of the mobile user agents) [paragraph 24].

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over EDGE et al. (US 2019/0037529 hereinafter “Edge” which claims benefit to Provisional application No. 62/538,952 which discloses all relied upon citations) in view of Stirling-Gallacher et al. (US 2018/0324738 hereinafter “Stirling”), as applied to claim 1 above, and further in view of Jain et al. (US 2018/0217224).
The combination of Edge and Stirling does not explicitly teach requesting the positioning assistance information from the wireless communication system or from a location server.  In an analogous prior art reference, Jain teaches a mobile terminal (UE) requests positioning assistance information (BSA assistance data) from the wireless communication system (base station) or from a location server [paragraph 34].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Edge and Stirling to allow requesting the positioning assistance information from the wireless communication system or from a location server, as taught by Jain, in order for the mobile terminal to request positioning assistance information when needed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 9-10, and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/Primary Examiner, Art Unit 2647